IN THE
                         TENTH COURT OF APPEALS

                                No. 10-22-00261-CR

                             IN RE STEVEN ROLAN


                               Original Proceeding

                          From the 249th District Court
                             Johnson County, Texas
                         Trial Court No. DC-F201900770


                          MEMORANDUM OPINION


      Steven Rolan’s petition for a writ of mandamus, filed on August 10, 2022, is denied.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied
Opinion delivered and filed August 17, 2022
Do not publish
[OT06]